 In the Matter of CONRO MANUFACTURING COMPANYandAMALGAMATEDCLOTHING WORKERS OF AMERICA (C. I.O.)Case No. R-4807.-Decided February 12,1943Jurisdiction:garment manufacturing industry.Investigation and Certification of Representatives:existence of question:. fail-ure.to reply'to petitioner's request for recognition; election necessary..UnitAppropriatefor CollectiveBargaining:all employees with specified exelusions ; agreement as to.Mr. George Lambert,of Dallas, Tex., for the Amalgamated.Mr. Harry R. Williams,of Dallas, Tex., for the United.Mr. A. Sumner Lawrence,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by Amalgamated Clothing Workers ofAmerica (C. I. 0.), herein called,the Amalgamated, alleging that aquestion affecting commerce had arisen concerning the representationof employees of Conro Manufacturing Company, Dallas, Texas, hereincalled the,Company,l the National Labor Relations Board providedfor an appropriate hearing upon due notice before Elmer Davis, TrialExaminer.Said hearing was held at Dallas, Texas, on January"27,1943.The Amalgamated and United Garment Workers of America,A. F. L., herein called the United,2 appeared and participated.Allparties were afforded, full opportunity'to be heard, to examine andcross-examine witnesses, and to introduce evidence bearing on issues.The Trial Examiner's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.The Company, though served with notice, did not appear at the hearing.z The United made a motion at the hearing to be allowed to intervene, which motionwas allowed by the Trial Examiner.47 N. L. R. B., No. 65.456IN CONRO MANUFACTURING COMPANY457Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESSOF THE COMPANY 3Conro Manufacturing Company, a Texas corporation, has its prin-cipal office and place of business in Dallas, Texas, where it is engagedin the manufacture, sale, and distribution of men's wearing 'apparel,clothing, and barracks bags.During the last 6 months of 1941, theCompany used in the production of its finished products raw materialsvalued at, approximately $1,500,000, of which approximately 80 per-cent was obtained from sources outside the State of Texas.Of theCompany's finished products at least 20 percent is shipped to Statesother than the State of Texas.The Company normally employs about800 employees.H. THE ORGANIZATIONS INVOLVEDAmalgamated Clothing Workers of America is a' labor organiza-tion, affiliated with the Congress of Industrial Organizations, admit-ting to-membership employees of the Company.United Garment Workers of America is a labor organization, affili-ated with the American Federation of Labor, admitting to member-ship employees of the Company.III. THE QUESTION CONCERNING REPRESENTATIONOn or about January 4, 1943, the Amalgamated sent a letter to theCompany by registered mail requesting recognition but received noreply from the Company.A statement of a Field Examiner, introduced in evidence at thehearing, indicates that both unions represent a substantial number,of employees in the unit hereinafter found appropriate.48 The facts regarding the business of the Company are drawn from the Board's findingin a previous decision involving the Company and introduced in evidence at the hearing.SeeMatter of Genie Manutactureng CompanyandAmalgamated Clothing Workers ofAmerica,44 N L R B 654.4 The Field Examiner reported that the Amalgamated had submitted 652 authorizationcards of which 358 were dated 1940-41, 7 dated first quarter of 1942, 8 dated secondquarter of 1942, 8 dated third quarter of 1942,118 dated fourth quarter of 1042, 95 datedJanuary 1943,and 56 undated;that with respect to the cards submitted, all of whichappeared to bear genuine original signatures,a check of the cards bearing surnamesbeginning with the letters B, M, S, and w revealed that 34 7 percent contained the namesof employees whose names appear on the Company's pay roll for January 12, 1943, con-taining 500 names within the alleged appropriate unit.The Field Examiner furtherreported that the United had submitted 204 authorization cards of which 55 were dated1941 and 149 dated the first quarter of 1942 ; that of these cards,all of which appearedto bear genuine original signatures, 75 bore the names of personswhosenames are on theCompany'spay roll of January 12, 1943. The Trial Examiner also reported that 20 ofthe employees whose names appear on the Company's pay roll had signed cards for bothunions. 458DECISIONS- OF `NATIONAL LABOR. RELATIONS BOARDWe find that' a' question affecting commerce has arisen concerningthe representation of the employees of the Company within the mean-ing of Section 9 (c) and Section 2 (6) and -(7) of the National LaborRelations Act.5IV. THE APPROPRIATE UNITThe Amalgamated and the United agree and we find that all em-ployees of the Company excluding Company officials, all office help(including the nurses), the two foremen and two foreladies of thesewing department, the foremen of the cutting department, foremenof the shipping department, foremen of the stock department, foremenof the machinists, the supervisor or instructor in charge of each lineof production in the sewing department, the maids and porters orjanitors, and the cafeteria employees, constitute a unit appropriatefor the purposes of collective bargaining within the meaning of Sec-tion 9 (b) of the Act."V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot. among the em-ployees in the appropriate unit who were employed during the pay-rollperiod immediately preceding the date of our Direction of Electionherein, subject to the limitations and additions set forth in the Direc-tion.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 2, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Conro Manufac-turing Company, Dallas, Texas, an election by secret ballot shallbe conducted as early as possible, but not later than thirty (30) daysfrom the date of this Direction, under the direction and supervisionof the Regional Director for the Sixteenth Region, acting in this matteras agent for the National Labor Relations Board, and subject to Ar-,tidle III, Section 10, of said Rules and Regulations, among the em-ployees in the unit found appropriate in Section IV, above, who were6SeeMatter of Eclipse Lawn MowerCo. andUnited Steel Workers of America,affiliated'with theC. I. `0.,43 N. L. R B 1178.6This is substantially the same unit covered by a consent election agreement datedDecember 7, 1941, between the same parties, including the Company.Neither unionreceived a majority of the votes cast in the election held pursuant to the consent electionagreement and the petition was later withdrawn. CONRO MANUFACTURING COMPANY459employed during the pay-roll period immediately preceding the dateof this Direction, including employees who did not work during saidpay-roll period because they were ill or on vacation or temporarilylaid off, and including employees in the armed forces of the United,employees who have since quit or been discharged for cause, to deter-mine whether they desire to be represented by Amalgamated ClothingWorkers of America, C. I. 0., or by United Garment Workers ofAmerica, A. F. L., for the purposes of collective bargaining, or byneither.,